El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Luis Pérez Peña fue acusado de poseer un arma de fuego sin registrar, contrario a lo dispuesto en el art. 7 de la ley núm. 14 de 1936. Se le imputó expresamente en la acusa-ción que
"... allá por el día 29 de febrero de 1940 y en la ciudad de San Juan . . . ilegal y voluntariamente tenía en su posesión y do-minio, sin declararla por escrito al Jefe de la Policía de San Juan, P. K., que es el distrito donde reside el acusado, una pistola . . .”
La acusación se juró y firmó el 4 de abril, 1940. En junio 14 siguiente se llamó la causa para juicio y el acusado asis-tido de su abogado alegó ser inocente. Practicada la prueba, fue declarado culpable de la infracción que se le imputara y condenado a seis meses de cárcel sin costas.
Apeló y en su alegato señala un solo error, a saber: “que la acusación es insuficiente porque no alega la residencia del acusado.”
En efecto, si no la alegara, tendríamos que resolver que 1c asistía la razón, ya que la residencia del poseedor volun-tario o ilegal de un arma no inscrita dentro del municipio o distrito policíaco en que la misma se posee, es un elemento *451esencial del delito, según qnedó decidido por esta propia Corte en Pueblo v. Díaz, 55 D.P.R. 629.
 Sabemos lo qne en la acusación se alega, pero el apelante insiste en que no basta, porque según él lo único que quiere decir la acusación es que el acusado residía en San Juan el 4 de abril, 1940, cuando se formuló la acusación, y de ello no puede presumirse que residiera en San Juan el 29 de febrero, 1940, cuando la infracción fue cometida. Cita en su apoyo la regla expuesta en 20 Am. Jur. 208, en el sentido de que la presunción de la existencia continuada de una persona, de una relación personal o de un estado de cosas, es prospectiva, y no retroactiva.
Para decidir en justicia la cuestión suscitada, veamos cómo se planteó y resolvió en el juicio.
Llamado a declarar Salvador Díaz Virella, policía insular, después de haber manifestado que el 2 de febrero de 1940, como a las seis y media de la tarde, en el zaguán de la casa número 211 de la calle San José de San Juan, le ocupó al acusado la pistola admitida en evidencia, se le preguntó, “¿usted sabe dónde vive el acusado?” y ocurrió lo que sigue:
"DefeNSA: Me opongo y máxime cuando se ba resuelto por nues-tro Tribunal Supremo, y S. S. conoce la doctrina de que para que una denuncia de esta naturaleza tenga los requisitos técnicos bay necesidad de que se alegue la residencia del acusado en el momento del acto delictivo, y en esta denuncia no se alega eso.
".Fiscal: Se alega el distrito donde reside el acusado.
"Defensa: Yo quiero anticiparle al compañero que nosotros no nos vamos a aprovechar de la parte técnica, porque tenemos fe en nuestro caso cuando declaren todos los testigos.
"Se. Juez: La corte entiende que lo que quiere decir la acusa-ción es el distrito donde residía y cree que es permisible la pregunta.
"Defensa: Excepción.
"P. — ¿En la fecha del suceso en qué pueblo vivía el acusado?
“Defensa: Objeción a los fines del récord.
"Se. Juez: Sin lugar la objeción.
*452‘ ‘ Dispensa : Excepción.
“R. — Él me dió la residencia Calle Eduardo Conde, Seboruco, Santurce. ’ ’
Si la actuación de la corte sentenciadora es correcta, cae por su base el error señalado, porque entonces no podría sostenerse que dejó de alegarse el requisito esencial de la residencia.
A nuestro juicio tal como está redactada la acusación, no puede sostenerse que no admita otra interpretación que no sea la de que la residencia que alega se refiere exclusiva-mente a la que tenía el acusado a la fecha en que el docu-mento se presentó en la corte.
Sin recurrir a presunción alguna, atendidas todas las circunstancias que rodean el caso, creemos que la acusación es susceptible de ser interpretada como lo fue por la corte de distrito, esto es, en el sentido de que la residencia ale-gada se refería a la que tenía el acusado al infringir la ley y conservaba al presentarse la acusación.
Be trata, a lo sumo, de una acusación ambigua en el extremo de la residencia, siendo aplicable al caso la juris-prudencia establecida en el del Pueblo v. Rivera, 54 D.P.R. 363, 365, como sigue:
“Por consiguiente, no procede contra la acusación, en la forma en que está redactada, la excepción perentoria de no constituir delito público los hechos denunciados. El remedio del acusado, era al leerse la acusación, solicitar de la corte que ordenase que ésta fuese más específica. No lo hizo y optó por entrar en juicio sin hacer re-paros en la acusación, renunciando así (waiving) su derecho a que la acusación sea clara y libre de ambigüedad. Como se dice en el syllabus del caso de El Pueblo v. Descartes, 51 D.P.R. 649:
“ ‘Mesas incertidumbres en las alegaciones de una acusación no pueden levantarse en apelación cuando la acusación no ha sido ex-cepcionada en la corte inferior.’ ”
No creemos que se cometiera error alguno. Ningún de-recho sustancial del acusado fué violado. Se enteró a tiempo de la imputación tal como se le hacía. Si no era verdad que *453residía en San Jnan, tuvo una amplia oportunidad de de-mostrarlo. Sn posición, puramente técnica y contraria a la realidad, no debe prevalecer. Véase el caso de El Pueblo v. Olmo, 56 D.P.R. 405, 409.

Debe confirmarse la sentencia recurrida.